USDC SDNY
DOCUMENT                                                  F I S H E R | T A U B E N F E L D LLP
ELECTRONICALLY FILED
DOC #:                                                                            225 Broadway, Suite 1700
DATE FILED: 6/8/2021                                                            New York, New York 10007
                                                                                        Main 212.571.0700
                                                                                         Fax 212.505.2001
                                                                                 www.fishertaubenfeld.com
Writer’s direct dial: (212) 381-0284
Writer’s email: michael@fishertaubenfeld.com


VIA ECF
Hon. Mary Kay Vyskocil
United States District Judge
Daniel Patrick Moynihan                             6/8/2021
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                                   Re: Nunez et al. v. 2103 Honeywell LLC et al.
                                       Case No.: 21-cv-601 (MKV)

Dear Judge Vyskocil:

               We represent Plaintiffs in this matter. We write to respectfully request a two week
extension of Plaintiffs’ deadline to move for default judgment. The current deadline is June 14,
2021, and the new proposed deadline would be June 28, 2021. This is the first request for an
extension, and there is no prejudice to any Defendants, who have defaulted.

               The reason for this request is that my firm now has multiple deadlines in the next
two weeks that did not exist when we requested the original June 14, 2021 deadline to move for a
default judgment. This week alone my firm has summary judgment motions to draft or oppose in
Gonzalez et. al. v. Allied Concrete Industries Inc. et al., EDNY Case No.: 2:14-cv-4771 and
Zdanowitz v. Queens-Long Island Medical Group, NY Supreme Index No.: 159574/2017. Neither
deadline existed when we set the default judgment deadline in this case. We also have to respond
to a motion for leave to appeal in Hichez v. United Jewish Council in the New York State Court
of Appeals that has a June 21, 2021 return date. We only recently learned about this motion, which
was not served on us electronically.

                We therefore respectfully request two additional weeks, from June 14, 2021 to June
28, 2020, to file the motion for default judgment.

                    Thank you for your attention to the above.

                                                             Respectfully Submitted,
                                                             --------------------/s/------------------
                                                             Michael Taubenfeld
